Citation Nr: 0618469	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic otitis media 
with bilateral hearing loss disability.


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Wife


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1961 to 
February 1962.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2004, the veteran appeared 
before the undersigned at a Travel Board hearing at the RO.  
A transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show the appellant was treated in 
January 1962 for bloody discharge from his right ear and for 
hearing loss.  Subsequently, the appellant was medically 
discharged because of perforation of the tympanic membrane, 
chronic otitis media, with resultant conductive deafness in 
both ears.  These conditions were determined to be 
disqualifying for induction.  An audiogram conducted upon 
medical discharge showed the appellant had hearing loss by VA 
standards.  38 C.F.R. § 3.385.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
or disease.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.306 (2005).  Under 38 U.S.C.A. § 1132, 
a veteran who served during peacetime for six months or more 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  That presumption can 
only be rebutted by clear and unmistakable evidence that such 
disability existed prior to service and, if that presumption 
is rebutted, a presumption arises of aggravation in service 
(which likewise can be rebutted only by clear and 
unmistakable evidence of nonaggravation).  See 38 C.F.R. 
§ 3.304(b).

The appellant's service entrance examination showed he did 
not have any eardrum problems, otitis media, or hearing loss 
disability (audiometry results were not provided upon 
entrance).  However, the record also reflects that the 
appellant served on active duty from December 15, 1961 to 
February 8, 1962, a period of less than six months.  
Therefore, under the provisions of 38 U.S.C.A. § 1132, the 
presumption of soundness cannot be applied in this case.  As 
a result, the RO is required only to show that the 
appellant's otitis media and bilateral hearing loss existed 
prior to his period of active duty by a preponderance of the 
evidence, rather than by clear and unmistakable evidence.  
See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

On March 2002 VA examination, the examiner reviewed the 
appellant's claims file, examined the appellant, and opined, 
in essence, that the appellant had chronic otitis media that 
pre-existed service.  Significantly, however, the examiner 
did not provide an opinion regarding whether the appellant's 
chronic otitis media was aggravated by service, whether the 
appellant's hearing loss pre-existed service, was incurred in 
or aggravated by service, or whether it was related to 
chronic otitis media.  Thus, the medical evidence of record 
is insufficient to consider the matter at hand under the 
standard of proof mandated by law.  Consequently, it is 
necessary to arrange for another VA examination to obtain a 
comprehensive medical opinion.

Additionally, at the November 2004 videoconference hearing, 
the appellant stated he had been receiving treatment at the 
Lake Shore Hearing Clinic for about two years.  These 
treatment records have not been sought.  Such records might 
shed additional light on the nature and etiology of the 
appellant's chronic otitis media and his hearing loss 
disability.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for any award 
of compensation.  Because the case is being remanded anyway, 
the RO will have the opportunity to cure these notice 
deficiencies.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should provide the appellant 
notice regarding disability ratings and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should ask the appellant to 
identify all sources of treatment or 
evaluation (not previously identified) 
he has received for chronic otitis 
media and bilateral hearing loss 
disability (records from the Lake Shore 
Hearing Clinic are of particular 
interest) and provide any releases 
necessary for records of such treatment 
or evaluation.  The RO should obtain 
complete records of the treatment and 
evaluations from all sources 
identified.

3.	The RO should then arrange for the 
appellant to be examined by a physician 
with the appropriate expertise to 
determine the nature and likely 
etiology of the appellant's chronic 
otitis media and hearing loss 
disability.  The examiner must review 
the appellant's claims file in 
conjunction with the examination.  The 
examiner should express opinions as to: 
1) the likelihood that there was a 
chronic worsening of the appellant's 
otitis media during service.  If the 
examiner finds the appellant did 
experience a worsening of otitis media 
during service, the examiner should 
express an opinion as to whether any 
such worsening was due to the natural 
progress of the underlying condition 
and whether any current otitis media is 
in any way related to the appellant's 
military service.  2) Whether the 
appellant's bilateral hearing loss 
disability pre-existed service.  If the 
examiner determines hearing loss pre-
existed service, then provide an 
opinion regarding whether service 
aggravated the appellant's hearing loss 
disability.  If the examiner decides 
hearing loss did not pre-exist service, 
then provide an opinion regarding 
whether the appellant's current hearing 
loss disability is related to service 
or to an injury therein.  The rationale 
for the opinions reached should be 
provided. 

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
provide the opportunity for response.  

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


